Order insofar as appealed from unanimously reversed on the law without costs and matter remitted to Monroe County Family Court for further proceedings, in accordance with the following Memorandum: The Child Support Standards Act is applicable to this proceeding brought by petitioner to establish respondent’s paternity and child support obligation for his born out of wedlock child (see, Family Ct Act §§ 413, 513; Matter of Monroe County Dept. of Social Servs. v Paola, 172 AD2d 1040 [decided herewith]; Matter of Monroe County Dept. of Social Servs. v Reaves, 172 AD2d 1042 [decided herewith]). Therefore, Family Court erred in failing to direct that respondent pay his pro rata share of the basic child support obligation to the Support Collection Unit absent a finding that such amount is "unjust or inappropriate” (see, Family Ct Act § 413 [1] [c], [f], [g]). The circumstance that respondent’s pro rata share of the basic child support obligation exceeds the portion of the public assistance grant which is allocable to respondent’s child may not serve as the basis for a finding that such amount is "unjust or inappropriate” (see, Family Ct Act § 413 [1] [fj, [g]X Since we are unable, on this record, to determine respondent’s pro rata share of the basic child support obligation, we remit the matter to Family Court to make that determination. "In the event the court shall find that the amount of support is unjust or inappropriate, it shall set forth in a written order the factors it considered and the reasons for the level of support” (Matter of Monroe County Dept. of Social Servs. v Paola, supra, at 1041). (Appeal from Order of Monroe County Family Court, Maas, J. —Child Support.) Present—Dillon, P. J., Boomer, Green, Balio and Davis, JJ.